DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Scan Signal Line Drive Circuit Capable of Restraining Increased in Line Memory Count and Achieving Suitable Driving.
Claim Objections
Claims 1-6, 9 and 17 are objected to because of the following informalities:
As per claim 1, the limitation “an output transistor connected to an associated one of the plurality of scan signal lines to output a scan signal to that one of the plurality of scan signal lines” should be “an output transistor connected to an associated one of the plurality of scan signal lines to output a scan signal to the associated one of the plurality of scan signal lines”, “the first transistor in some or all of the at least one of the plurality of stages having a higher current-drive capability than the second transistor” should be “the first transistor in the unit circuit in the at least one of the plurality of stages [ having a higher current-drive capability than the second transistor in the unit circuit in the at least another one of the plurality of stages.
As per claim 2, the limitation “wherein the first precharge period is x times the second precharge period, where x is greater than 0 and less than 1, and
letting LMB1 and WMB1 represent a channel length and a channel width respectively of the first transistor that has a higher current-drive capability than the second transistor and LMB2 and WMB2 represent a channel length and a channel width respectively of the second transistor, a relation given below is substantially satisfied:
x = (LMB1/LMB2) x (WMB2/WMB1)” should be 
“wherein the first precharge period is x times the second precharge period, where x is greater than 0 and less than 1, and
letting LMB1 and WMB1 represent a channel length and a channel width respectively of the first transistor that has the higher current-drive capability than the second transistor and LMB2 and WMB2 represent a channel length and a channel width respectively of the second transistor, a relation given below is substantially satisfied:
x = (LMB1/LMB2) x (WMB2/WMB1)”.
As per claim 3, the limitation “wherein the second transistor and the first transistor that has a higher current-drive capability than the second transistor have substantially equal channel lengths, and the first transistor that has a higher current-drive capability than the second transistor has a larger channel width than the second transistor” should be “wherein the second transistor and the first transistor that has the higher current-drive capability than the second transistor have substantially equal channel lengths, and the first transistor that has the higher current-drive capability than the second transistor has a larger channel width than the second transistor”.
As per claim 4, the limitation “wherein the plurality of stages is arranged in a first direction, the first transistor that has a higher current-drive capability than the second transistor has a different dimension in the first direction than does the second transistor in the first direction, and the second transistor and the first transistor that has a higher current-drive capability than the second transistor have substantially equal dimensions in a second direction that is substantially perpendicular to the first direction” should be “wherein the plurality of stages is arranged in a first direction, the first transistor that has the higher current-drive capability than the second transistor has a different dimension in the first direction than does the second transistor in the first direction, and the second transistor and the first transistor that has the higher current-drive capability than the second transistor have substantially equal dimensions in a second direction that is substantially perpendicular to the first direction”.
As per claim 5, the limitation “wherein the first transistor and the second transistor each have a source terminal and a drain terminal, each of the source terminals and the drain terminals having a comb-teeth structure including a main portion extending in the second direction and a plurality of branch portions extending off the main portion in the first direction, the plurality of branch portions of each of the source terminals and the drain terminals has a length termed a tooth length and a total number termed a tooth count, the tooth count in the first transistor that has a higher current-drive capability than the second transistor is equal to the tooth count in the second transistor, and the tooth length in the first transistor that has a higher current-drive capability than the second transistor differs from the tooth length in the second transistor” should be “wherein the first transistor and the second transistor each have [ source terminals and [ drain terminals, each of the source terminals and the drain terminals having a comb-teeth structure including a main portion extending in the second direction and a plurality of branch portions extending off the main portion in the first direction, the plurality of branch portions of each of the source terminals and the drain terminals has a length termed a tooth length and a total number termed a tooth count, the tooth count in the first transistor that has the higher current-drive capability than the second transistor is equal to the tooth count in the second transistor, and the tooth length in the first transistor that has the higher current-drive capability than the second transistor differs from the tooth length in the second transistor”.
As per claim 6, the limitation “wherein the first transistor and the second transistor each have a source terminal and a drain terminal, each of the source terminals and the drain terminals having a comb-teeth structure including a main portion extending in the first direction and a plurality of branch portions extending off the main portion in the second direction, the plurality of branch portions of each of the source terminals and the drain terminals has a length termed a tooth length and a total number termed a tooth count, the tooth length in the first transistor that has a higher current-drive capability than the second transistor is equal to the tooth length in the second transistor, and the tooth count in the first transistor that has a higher current-drive capability than the second transistor differs from the tooth count in the second transistor” should be “wherein the first transistor and the second transistor each have [ source terminals and [ drain terminals, each of the source terminals and the drain terminals having a comb-teeth structure including a main portion extending in the first direction and a plurality of branch portions extending off the main portion in the second direction, the plurality of branch portions of each of the source terminals and the drain terminals has a length termed a tooth length and a total number termed a tooth count, the tooth length in the first transistor that has the higher current-drive capability than the second transistor is equal to the tooth length in the second transistor, and the tooth count in the first transistor that has the higher current-drive capability than the second transistor differs from the tooth count in the second transistor”.
As per claim 9, the limitation “the select period” should be “a select period”.
As per claim 17, the limitation “a display device comprising the scan signal line drive circuit according to claim 1” should be “The display device comprising the scan signal line drive circuit according to claim 1”.
Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200357326) in view of Shin (US 20050285824) in view of Nguyen (US 10840795).
As per claim 1, Lee discloses a scan signal line drive circuit (Figs. 1-2, #108) that sequentially turns a plurality of scan signal lines (#SL) in a display device (#10) into a selected state ([0019]; [0022]-[0024]), the scan signal line drive circuit (#108) comprising a shift register circuit (Fig. 3, #SR(1)-SR(N)) including a plurality of stages (#SR(1)-SR(N)) each including a unit circuit (Fig. 4; [0025]; [0028]), the unit circuit including:
an output transistor (#M1) connected to an associated one of the plurality of scan signal lines (#SL) to output a scan signal to that one of the plurality of scan signal lines (#SL; [0028]; [0032]);
an internal node (#Xi) connected to a gate terminal of the output transistor (#M1; [0032]); and
a set transistor (#M2) configured to precharge the internal node (#Xi), two of the plurality of scan signal lines (#SL) that are adjacent to each other being turned into a selected state for respective, but partially overlapping select periods (Fig. 5), the internal node (#Xi) being precharged over a first precharge period by a first transistor (#M2) that is the set transistor in the unit circuit in at least one of the plurality of stages ([0025]; [0028]; [0034]), the internal node (#Xi) being precharged over a second precharge period by a second transistor (#M2) that is the set transistor in the unit circuit in at least another one of the plurality of stages ([0025]; [0028]).
However, Lee does not teach the first precharge period being shorter than the second precharge period.
Shin teaches the first precharge period being shorter ([0073]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sized the first transistor of Lee according to Shin so that the first precharge period being shorter than the second precharge period.
However, the prior art of Lee and Shin do not teach the first transistor in some or all of the at least one of the plurality of stages having a higher current-drive capability than the second transistor.
Nguyen teaches the first transistor (Fig. 2, #P2) having a higher current-drive capability than the second transistor (#P1; col. 3, line 28-34; col. 4, line 42-44).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first transistor of Lee in view of Shin sized with a larger W/L ratio as disclosed by Nguyen so that the first transistor has the higher current drivability than the second transistor.
As per claim 3, Lee in view of Shin in view of Nguyen discloses the scan signal line drive circuit according to claim 1, wherein the second transistor (Lee: #M2) and the first transistor (Lee: #M2) that has a higher current-drive capability (Nguyen: col. 3, line 28-34; col. 4, line 42-44) than the second transistor (Lee: #M2) have substantially equal channel lengths, and the first transistor (Lee: #M2) that has a higher current-drive capability (Nguyen: col. 3, line 28-34; col. 4, line 42-44) than the second transistor (Lee: #M2) has a larger channel width than the second transistor (Nguyen: col. 3, line 28-34; col. 4, line 42-44; where a larger W/L ratio inherently includes the first transistor and the second transistor have substantially equal channel lengths and the first transistor has a larger channel width than the second transistor).
As per claim 4, Lee in view of Shin in view of Nguyen discloses the scan signal line drive circuit according to claim 1, wherein the plurality of stages (Lee: Fig. 3, #SR(1)-SR(N)) is arranged in a first direction (Lee: i.e., vertical direction), the first transistor (Lee: #M2) that has a higher current-drive capability (Nguyen: col. 3, line 28-34; col. 4, line 42-44) than the second transistor (Lee: #M2) has a different dimension in the first direction than does the second transistor in the first direction, and the second transistor and the first transistor that has a higher current-drive capability than the second transistor have substantially equal dimensions in a second direction that is substantially perpendicular to the first direction (Nguyen: col. 3, line 28-34; col. 4, line 42-44; where a larger W/L ratio inherently includes the first transistor that has a higher current-drive capability than the second transistor has a different dimension in the first direction, i.e., width direction) than does the second transistor in the first direction, i.e., width direction, and the second transistor and the first transistor that has a higher current-drive capability than the second transistor have substantially equal dimensions in a second direction, i.e., length direction, that is substantially perpendicular to the first direction, i.e., width direction).
As per claim 7, Lee in view of Shin in view of Nguyen discloses the scan signal line drive circuit according to claim 1, wherein a common gate start pulse signal is fed as a set signal to the set transistors (Lee: #M2) including the first transistor (Lee: [0028]-[0029]).
As per claim 8, Lee in view of Shin in view of Nguyen discloses the scan signal line drive circuit according to claim 1, wherein the first transistor (Lee: #M2) is the set transistor in the unit circuit in a first one of the plurality of stages, and the second transistor (Lee: #M2) is the set transistor (#M2) in each unit circuit in second and subsequent ones of the plurality of stages (Lee: [0025]; [0028]).
As per claim 16, Lee in view of Shin in view of Nguyen discloses the scan signal line drive circuit according to claim 1, the scan signal line drive circuit (Lee: #108) being provided monolithically to a substrate (Lee: #100) in the display device (Lee: #10; [0024]).
As per claim 17, Lee in view of Shin in view of Nguyen discloses a display device (Lee: #10) comprising the scan signal line drive circuit (Lee: #108) according to claim 1 (Lee: [0019]; [0023]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shin in view of Nguyen in view of Haematsu (US 20020180005).
As per claim 5, Lee in view of Shin in view of Nguyen discloses the scan signal line drive circuit according to claim 4, wherein the first transistor (Lee: #M2) and the second transistor (Lee: #M2) each have a source terminal and a drain terminal (Lee: [0029]), the tooth count in the first transistor that has a higher current-drive capability than the second transistor is equal to the tooth count in the second transistor, and the tooth length in the first transistor that has a higher current-drive capability than the second transistor differs from the tooth length in the second transistor (Nguyen: col. 3, line 28-34; col. 4, line 42-44; where a larger W/L ratio inherently includes the tooth length in the first transistor that has a higher current-drive capability than the second transistor differs from the tooth length in the second transistor).
However, the prior art of Lee, Shin and Nguyen do not explicitly teach each of the source terminals and the drain terminals having a comb-teeth structure including a main portion extending in the second direction and a plurality of branch portions extending off the main portion in the first direction, the plurality of branch portions of each of the source terminals and the drain terminals has a length termed a tooth length and a total number termed a tooth count.
Haematsu teaches each of the source terminals (Fig. 1A, #11) and the drain terminals (#13) having a comb-teeth structure including a main portion (#11A/13A) extending in the second direction (i.e., horizontal direction) and a plurality of branch portions extending off the main portion (#11A/13A) in the first direction (i.e., vertical direction), the plurality of branch portions of each of the source terminals (#11) and the drain terminals (#13) has a length termed a tooth length and a total number termed a tooth count ([0027]-[0028]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the drains and the sources of first and second transistors of Lee in view of Shin and Nguyen according to Haematsu so that the source and drain electrodes are formed in a shape of teeth of a comb.
As per claim 6, Lee in view of Shin in view of Nguyen discloses the scan signal line drive circuit according to claim 4, wherein the first transistor (Lee: #M2) and the second transistor (Lee: #M2) each have a source terminal and a drain terminal (Lee: [0029]), the tooth length in the first transistor that has a higher current-drive capability than the second transistor is equal to the tooth length in the second transistor, and the tooth count in the first transistor that has a higher current-drive capability than the second transistor differs from the tooth count in the second transistor (Nguyen: col. 3, line 28-34; col. 4, line 42-44; where a larger W/L ratio inherently includes the tooth length in the first transistor that has a higher current-drive capability than the second transistor is equal to the tooth length in the second transistor, and the tooth count in the first transistor that has a higher current-drive capability than the second transistor differs from the tooth count in the second transistor).
However, the prior art of Lee, Shin and Nguyen do not explicitly teach each of the source terminals and the drain terminals having a comb-teeth structure including a main portion extending in the first direction and a plurality of branch portions extending off the main portion in the second direction, the plurality of branch portions of each of the source terminals and the drain terminals has a length termed a tooth length and a total number termed a tooth count.
Haematsu teaches each of the source terminals (Fig. 1A, #11) and the drain terminals (#13) having a comb-teeth structure including a main portion (#11/13) extending in the first direction (i.e., vertical direction) and a plurality of branch portions (#11A/13A) extending off the main portion (#11/13) in the second direction (i.e., horizontal direction), the plurality of branch portions of each of the source terminals (#11) and the drain terminals (#13) has a length termed a tooth length and a total number termed a tooth count ([0027]-[0028]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the drains and the sources of first and second transistors of Lee in view of Shin and Nguyen according to Haematsu so that the source and drain electrodes are formed in a shape of teeth of a comb.
Allowable Subject Matter
Claims 2 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all required by the objection corrections to parent claims above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a scan signal line drive circuit comprising a shift register circuit including a plurality of stages each including a unit circuit, the unit circuit including a set transistor configured to precharge the internal node, the internal node being precharged over a first precharge period by a first transistor, the internal node being precharged over a second precharge period by a second transistor does not teach or fairly suggest the first precharge period is x times the second precharge period, where x is greater than 0 and less than 1, and letting LMB1 and WMB1 represent a channel length and a channel width respectively of the first transistor that has a higher current-drive capability than the second transistor and LMB2 and WMB2 represent a channel length and a channel width respectively of the second transistor, a relation given below is substantially satisfied: x = (LMB1/LMB2) x (WMB2/WMB1), the select period is equal to two horizontal scan periods, the first precharge period is equal to one horizontal scan period, and the second precharge period is equal to two horizontal scan periods, the internal node is precharged over a third precharge period by a third transistor that is the set transistor in the unit circuit in at least yet another one of the plurality of stages, the second precharge period being shorter than the third precharge period.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622